Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-16-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1, 5-10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 13-20 are of copending Application No. 16/843,949 (US 2020/0236627 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 5-10, and 13-20 merely broaden the scope of the copending claims .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-7, 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 12-16, 18-20 of U.S. Patent No. 10,231,281 (Jia-281). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 10, 13-15 merely broaden the scope of the patented claims 1, 12-14, 16-17 by eliminating “establishing, by a device comprising a processor, a wireless communication link with a network of a wireless network” from the patented claim 1 and eliminating “determining, by the device, based on a comparison of the number to the threshold number, whether to request the first usage of the device value or a second usage of the network value for the idle mode parameter in association with the device operating in the idle mode” from the patented claim 12.  Likewise, application claims 5-7 (e.g. in patented claims 13, 15-16 wherein the executable instructions when executed by the processor would perform application claims 5-7, emphasis added), 13-15 merely broaden the scope of the patented claims 16-17.    It would have been obvious to one skilled in the art at the time invention was made to eliminate limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  

Claims s 1, 5-7, 10, 13-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 15-17 of U.S. Patent No. 10,225,802 B2 (Jia-802).  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 10 & 18 merely broaden the scope of the patented claims 1, 11, 12, 15-17, and rephrasing “power saving mode” to “idle mode”, and eliminating “for power saving mode timer” from patented claims 1, 11-12.  Likewise, application claims 5-7 (e.g. in patented claims 12, 15-16 wherein the executable instructions when executed by the processor would perform application claims 5-7, emphasis added), 13-15, 19-20 merely broaden the scope of the patented claims 15-16.  It would have been obvious to one skilled in the art at the time invention was made to eliminate limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would .  

Claims 2-4, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,225,802 B2 (Jia-802) in view of U.S. Patent No. 10,231,281 (Jia-281).
Jia-802 does not explicitly disclose application claims 2-4, 11-12.
However, in the same field of endeavor, U.S. Patent No. 10,231,281 (Jia-281) .
Claims 8-9, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-20 of U.S. Patent No. 10,231,281 (Jia-281) in view of Popa (US 2013/0294230 A1).
Jia-281 does not explicitly disclose application claims 8-9, 16 and 17.  
However, in the same field of endeavor, Popa (US 2013/0294230 A1) .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jia (US 10,667,325 B2, same assignee) discloses techniques for managing negotiation of extended idle mode discontinuous reception (eDRX) parameters between a user equipment (UE) and core network device of a wireless communication network. In this regard, a method is provided that includes establishing, by a device comprising a processor, a wireless communication link with a network device of a wireless network. The method can further include determining, by the device, based on a determination that an idle mode retry protocol for the device is enabled, a number of times the network device has previously instructed the device to use a network value for an idle mode parameter instead of a device value for the idle mode parameter in association with the device operating in an idle mode {patented claims 1-20}.

Wang (US 2016/0295504 A1) discloses methods and apparatus may be used for selecting power saving mechanisms in a wireless transmit/receive unit (WTRU). For example, a WTRU may support at least power saving mode (PSM) and/or extended discontinuous reception (eDRX) mode. The WTRU may send a request message including parameters associated with the supported power saving mechanisms, such as an active time for PSM and a preferred DRX value for eDRX mode. The WTRU may receive an accept message including at least one selected parameter indicating the power saving mechanism for the WTRU selected by the network (NW). The WTRU may activate the selected power saving mechanism, and may start a validity timer to define the duration of use of the selected power saving mechanism. In another example, a 

Johansson (US 2013/0294307 A1) discloses methods for UE enhancements for diverse data application are disclosed. In one embodiment of the invention, the UE applies a discontinuous reception ( DRX) or discontinuous transmission (DTX) operation in a wireless network. The UE detects one or more predefined traffic conditions. Based on the detected traffic conditions, the UE either stays in the long DRX state longer or extends the short DRX cycle timer. In other embodiments of the invention, the UE configures an idle mode trigger condition. The UE detects one or more predefined traffic condition. Based on the detected traffic conditions, the UE may restart the inactivity timer. In other embodiments of the invention, the UE detects one or more predefined traffic conditions. The UE adaptively adjusts RLF triggering parameters based on the detected traffic conditions {Figs.1, 4-17}.

Luna (US 9,100,873 B2) discloses systems and methods for aligning data transfer to optimize connections established for transmission over a wireless network are disclosed. In one aspect, embodiments of the present disclosure include a method, which may be implemented on a system, for aligning data transfer to a mobile device to optimize connections made by the mobile device in a cellular network. The method includes batching data received in multiple transactions directed to a mobile device for transmission to the mobile device over the cellular network such that a wireless 

Singh (US 2014/0129672 A1) discloses a method for operating machine-to-machine devices in a network includes: monitoring a traffic condition of a communication network; determining, based on a result of monitoring the traffic condition, an allowed time duration for a group of machine-to-machine devices to communicate with a machine-to-machine server through the communication network; and transmitting information indicating the allowed time duration to a machine-to-machine gateway for operating the machine-to-machine devices according to the allowed time duration {Fig.5}.

Yi (US 2018/0295612 A1) discloses a method for communicating on a CIoT carrier in a wireless communication system is provided. A user equipment (UE) receives a configuration of a reference carrier and the CIoT carrier, performs synchronization on the reference carrier, and communicates with a network on the CIoT carrier {Fig.7}

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464